     Case 2:19-cv-00430-JAM-EFB Document 16 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JARAMIE JEROME KINSEY,                             No. 2:19-cv-0430-JAM-EFB P
11                       Plaintiff,
12              v.                                       ORDER
13    TRAVIS DECKER, et al.,
14                       Defendants.
15

16          Plaintiff, a former pretrial detainee proceeding pro se, has filed this civil rights action

17   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

18   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On March 11, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

22   objections to the findings and recommendations. 1

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1
              Although it appears from the file that plaintiff’s copy of the findings and
27   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to
     keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service
28   of documents at the record address of the party is fully effective.
                                                        1
     Case 2:19-cv-00430-JAM-EFB Document 16 Filed 05/12/20 Page 2 of 2

 1          1. The findings and recommendations filed March 11, 202, are adopted in full; and

 2          2. This action is DISMISSED without prejudice for the reasons set forth in the February

 3   5, 2020 screening order (ECF No. 14).

 4
     DATED: May 11, 2020
 5                                              /s/ John A. Mendez____________            _____
 6                                              UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
